Title: To Thomas Jefferson from G. K. van Hogendorp, 20 January 1785
From: Hogendorp, G. K. van
To: Jefferson, Thomas



Dear Sir
The Hague Jan. 20. 1785.

Various circumstances made me receive your kind favour of the 20 Nov. 84. only the next month, and the Same are the cause of this late answer of mine, which if I had followed the impulsion of my heart would have been long ago in your hands.
No my dear Sir, I am not in the Austrian Service, and a native of Holland I serve my own country and did so when I was happy enough to form an acquaintance with You in Annapolis. But I have served the King of Prussia in the war of 1778 and that circumstance, which I probably told you, may have induced You to fancy that I still was in a foreign Service.
The Information You send me, though not instantly after Your arrival in France, is such as I could wish it, and the want of promptitude in sending it is more than compensated by the accuracy of Your descriptions and the judiciousness of your observations.
It is true, my dear Sir, I write from an interesting Scene, but why should not you have anything to offer me in exchange? It is from the Country where You now reside that whole Europe expects a decision respecting the Emperor’s claims on the Netherlands. If France wage war, Prussia will undoubtedly espouse our cause, and the petty Princes of Germany expect only a nod from Frederick in order to give us their troops and to enter into a confederacy. I am of opinion that You may give me as interesting political views, as I am able to communicate to you, and with respect to literature to be sure the advantage is entirely on your side.
Our apparent war, our alliances our danger and our fortitude, are in this moment objects of a smaller importance for the philosopher’s contemplation, than the more dangerous struggle of parties  in our Government. One party has assumed the name of Patriots, another that of moderate, but I don’t believe that it would be easy for an impartial eye to discern either patriotism or moderation in the behaviour of the most warm amongst them. In my country, as in England, the unequality of fortunes has confined the greatest share of power to a few hands. It is become necessary with us to place at the head of the executive an illustrious family which excludes for ever any other one, and prevents a kind of civil war at every vacancy. The first Stadholders held from the king the same power and in the same way as Your Governors do from the people at large. They by and by got more influence and were kept longer in office. The revolution made them Stadholders of the State, instead of the King’s and lately they have been declared hereditary. The nation at that epocha has heaped on her new Stadholder’s head every honour and advantage almost that she was able to bestow. She now has been repenting of her former profusion. But alas! instead of resting satisfyed with her success in reassuming such rights as must be her’s alone in order to entertain an equipoise to the Stadholder’s influence, the nation is imposed upon by some daring men who should wish to lay the foundation of their own greatness on the ruin of the Stadholder’s constitutional authority.
I shall deem myself very happy, dear Sir to satisfy Your curiosity by entering into more details, if this subject proves interesting to you.
Your description of the State of Virginia I expect with a warm impatience. Having the honour to be Dear Sir Your most obt. servant,

Hogendorp

